Citation Nr: 1233186	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  03-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU) prior to August 29, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001. 

This matter initially came to the Board of Veterans' Appeals (Board) from adverse determinations issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

By way of background, the Board will briefly summarize the procedural history of this case.  In September 2000, the Veteran submitted a formal claim seeking service connection for several disabilities, including disabilities involving her cervical, thoracic, and lumbar spine, right ankle, eyes, and sinusitis.  In January 2001, the RO issued a rating decision wherein service connection was established for sprains affecting the cervical, thoracic, and lumbar spine, as well as sinusitis, a right ankle sprain, and a bilateral optic nerve disability, all effective from January 15, 2001.  

In December 2002, the Veteran submitted an informal claim seeking, in pertinent part, an increased rating for her service-connected disabilities.  In April 2003, the RO issued a rating decision which denied the Veteran's increased rating claims by continuing the disability ratings assigned to her service-connected disabilities.  The Veteran submitted a timely notice of disagreement as to the April 2003 rating decision and she subsequently perfected her appeal by submitting a timely substantive appeal via VA Form 9, on which she also requested a Board hearing.  See November 2003 VA Form 9.  

In April 2005, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

Thereafter, in February 2006, the Board remanded the increased rating claims on appeal to the RO for additional evidentiary development.  While the appeal was in remand status, the Veteran submitted a formal claim seeking entitlement a TDIU.  See March 2006 VA Form 21-8940.  The RO initially denied entitlement to a TDIU in an August 2006 rating decision; however, in July 2007, the RO granted entitlement to TDIU, effective August 29, 2006.  

Nevertheless, the Veteran's increased rating claims remained on appeal and, in November 2008, the Board determined that additional evidentiary development was needed with respect to those claims.  All requested development was conducted and, in November 2011, the Board issued a decision wherein the Veteran's increased rating claims were adjudicated.  Specifically, the Board dismissed the sinusitis claim, given that the Veteran withdrew her appeal seeking an increased rating for that disability in March 2004.  The Board denied an increased rating for service-connected right ankle sprain and the bilateral optic nerve disability but granted an increased rating for the Veteran' service-connected cervical, thoracic, and lumbar spine disabilities.  The Board also determined that separate 10 percent disability ratings were warranted for neuropathy affecting the left and right lower extremities, as secondary to the service-connected lumbar spine disability.  See November 2011 Board decision; February 2012 RO rating decision.  

In addition to the foregoing, the Board, in its November 2011 decision, noted that the issue of entitlement to TDIU prior to August 29, 2006 was on appeal, given the Veteran's testimony at the April 2005 hearing.  However, the Board remanded the Veteran's TDIU claim for additional evidentiary development.  On remand, the RO conducted the development requested by the Board.  However, the Board finds that additional evidentiary development is needed before a fully informed decision may be rendered on the TDIU claim on appeal.  

Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  Rating boards should also submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

As noted above, the RO granted entitlement to a TDIU effective August 29, 2006.  The RO granted a TDIU based upon evidence showing that the Veteran stopped working on August 29, 2006 due to her service-connected disabilities.  See July 2007 rating decision.  

In its November 2011 decision, the Board determined that consideration should be given to whether the schedular criteria for a TDIU was met prior to August 29, 2006, given the grant of increased disability ratings in that decision.  As a result, the Board remanded the Veteran's TDIU claim for additional evidentiary development, which included sending the Veteran proper notice of the information and evidence needed to substantiate a claim of TDIU, determining the Veteran's annual income from January 2001 to August 29, 2006, and adjudicating the propriety of entitlement to TDIU prior to August 29, 2006, to include referring the claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular TDIU rating prior to August 29, 2006.  

Review of the record reveals that the RO sent the Veteran adequate notice of the information and evidence needed to substantiate a TDIU claim in November 2011.  The November 2011 letter also requested that the Veteran submit evidence in support of her claim, including a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and information regarding her annual income from January 15, 2001 to August 29, 2006.

The Veteran submitted a completed VA Form 21-8940 which included the names of all employers she had from January 2001 to August 2006 and also included her highest gross earnings per month during each period of employment.  On the VA Form 21-8940, the Veteran listed that she worked at Veterans Upward Bound from May 2001 to May 2004; Pricer Motors from October 2005 to January 2006; the Oklahoma Medical Research Foundation (OMRF) from April to June 2006; and the Paula Thurman Group from July to August 2006.  

In support of her claim, the Veteran also submitted a memorandum from OMRF, which shows that she was terminated on June 7, 2006 for an inability to handle the tasks required for the job, as well as a lay statement from her supervisor from Veterans Upward Bound, which provides the details regarding the effects the Veteran's disabilities had on her ability to work.  See June 2006 Memorandum from OMRF and April 2012 lay statement from J.C.  Also associated with the evidentiary record is a printout which provides the Veteran's start of employment and salary at OMRF.  

The Veteran also submitted statements wherein she essentially argues that she is entitled to TDIU prior to August 29, 2006, because, while she was working during the period of January 2001 to August 2006, her employment was not "substantially gainful employment."  The Veteran specifically asserted that the money she earned on the jobs she held in 2005 to 2006 was below the poverty level and that she never worked more than 90 days on any of her jobs.  See February 2012 VA Form 21-4138.  

In this context, marginal employment shall not be considered substantially gainful employment.  The law provides that marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  See 38 C.F.R. § 4.16(b).  

Despite the information provided by the Veteran, the RO continued the denial of entitlement to TDIU and returned the claim to the Board.  However, the Board finds that additional evidentiary development must be undertaken before a fully informed decision may be rendered in this case.  Indeed, the Board notes that there remains a question as to the Veteran's annual income from January 2001 to August 2006 and that additional information is needed with respect to whether her service-connected disabilities rendered her unable to secure and maintain substantially gainful employment during that time.  

With respect to the Veteran's annual income, the Board notes that the December 2011 VA Form 21-8940 included her highest gross earnings per month during each period of employment and that the evidentiary record includes a printout which details the Veteran's start of employment and salary at OMRF.  However, this information, alone, is insufficient to establish her annual income from January 2001 to August 2006.  Indeed, while the Veteran provided her highest gross earnings per month during each period of employment, information is needed with respect to the Veteran's actual gross earnings each month from January 2001 to August 2006, not just her highest gross earnings.  Likewise, while the printout from OMRF lists the Veteran's salary, it is not clear if the salary listed was the Veteran's annual or biweekly salary.  Therefore, on remand, the RO should request that the Veteran provide copies of salary or wage statements (or W-2s and/or tax returns) for each period of employment listed on her December 2011 VA Form 21-8940.  The RO should also contact each employer listed on the December 2011 VA Form 21-8940 and request a completed VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, which includes all information requested thereon.  

In addition to the foregoing, the Board notes that development is needed to determine the annual salary of the occupations held by the Veteran during the applicable time period.  In this context, the United States Court of Appeals for Veterans Claims (Court) has defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  Therefore, upon remand, the RO should also make efforts to determine the annual income of an administrative assistant or data entry clerk from 2001 to 2006.  

Finally, the Board notes that the evidentiary record contains evidence regarding the Veteran's employment as early as January 2001.  In this context, the Board notes that the Veteran met the schedular criteria for a TDIU on January 29, 2001, as her service-connected cervical spine disability was rated 60 percent disabling, effective January 29, 2001; sinusitis with headaches, lumbar strain, and thoracic strain were rated 10 percent disabling, effective January 15, 2001; and right ankle sprain and bilateral optic nerve disability were rated noncompensable (zero percent disabling), effective January 15, 2001.  See 38 C.F.R. § 4.16(a).  

Review of the record reveals that the Veteran applied for vocational rehabilitation in January 2001 and reported being unemployable as she was unable to carry and lift heavy objects.  On remand, the RO/AMC should obtain the Veteran's vocational rehabilitation records, as those records may contain evidence regarding the Veteran's ability to maintain and employment during the applicable time period, i.e., from January 2001 to August 2006.  

The evidence of record shows that she began a work study job as an educational assistant at VA in May 2001 and that she enrolled in school for a Master's degree.  See August 2001 VA outpatient treatment record.  However, the evidence shows that the Veteran reported having difficulty performing her duties during exacerbations of cervical spine strain because the pain caused her to move slower and lose concentration.  She said that she was a student in a work-study program and worked as an educational assistant.  See March 2002 VA examination report.  The evidence also shows that the Veteran reported missing work and school due to back pain and that her back pain was interfering with her ability to work.  See June 2003 VA treatment record; May 2003 private treatment record.  At a June 2004 VA spine examination, the Veteran reported that she was unemployed; however, in December 2004, the Veteran reported that she finished her Master's program in October and was looking for a job.  However, at the April 2005 Board hearing, she testified that she was not currently working and was unable to obtain a job.  During her July 2006 VA examination, the Veteran said that she had not worked since her 2001 discharge from service.  Also 2006, she reported that she had been unable to work for the past two weeks as a result of a flare-up of back pain and eventually reported that she quit her secretarial job.  See VA treatment records dated February and July 2006.  

While the foregoing evidence shows that the Veteran consistently reported that her disabilities affected her ability to work as early as January 2001, there is no medical opinion of record which addresses whether the evidence dated from January 2001 to August 2006 supports a finding that the Veteran was unable to secure and maintain substantially gainful employment as a result of her service-connected disabilities.  

The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, the Board finds that, on remand, a medical opinion should be obtained that addresses whether the Veteran's service-connected disabilities rendered her unemployable prior to August 29, 206.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (obtaining a retrospective medical opinion may be necessary and helpful in certain cases).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's vocational rehabilitation records and associate them with the claims file.  

2. Make all efforts to determine the annual income of an administrative assistant or data entry clerk from 2001 to 2006.  Such efforts may include contacting the Department of Labor or any other agencies deemed necessary to obtain the requested information.  All efforts taken to obtain this information, as well as any information obtained in this regard, must be documented and associated with the claims file.  

3. Contact the Veteran and request that she provide proof of her annual salary from January 2001 to August 2006, including, but not limited to, copies of salary statements or wage receipts (or W-2s and/or tax returns for each year).  

4.  Contact each employer listed on the Veteran's December 2011 VA Form 21-8940 and request a completed VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, which includes all information requested thereon, including specifically the amount she earned during the 12 months preceding her last date of employment.  

5. After the foregoing development has been conducted, request that an appropriate VA physician review the entire claims file, including all evidence obtained as a result of the development requested above, and provide an opinion regarding whether the Veteran's service-connected disabilities rendered her unable to secure or follow a substantially gainful occupation at any date prior to August 29, 2006, without regard to her non-service-connected disabilities or her age. 

a. The reviewing physician should describe the functional effects caused by the Veteran's service-connected disability which affected her employability.  

b. If the requested opinion cannot be provided without resort to speculation, the reviewing physician should clearly and specifically so specify in the report, and explain why this is so.

6. Thereafter, readjudicate the claim for a TDIU prior to August 29, 2006 on appeal.  If the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met prior to August 29, 2006, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Direction of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation for the period prior to August 29, 2006.  

7. The readjudicate the matter on appeal.  If the claim continues to be denied, the Veteran and her representative should be provided with a supplemental statement of the case, and they should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


